Title: 30th.
From: Adams, John Quincy
To: 


       Attended the meeting forenoon and afternoon; in the morning Cousin Betsey came, here, and spent the day with us. I return’d with her after tea, and found nobody at home, at Mr. White’s. Nancy and Charles went in the afternoon to the other meeting-house. Mr. Smith, after an absence of near two months, return’d home, a day or two since. Mr. Hunt spent the evening here; a gentleman from Boston, who it is said comes to take one of the ladies from Haverhill. Miss Becca White is the person; Common fame, gives to Mr. J: Duncan the title of his rival; But common fame, is so fond of making matches, that there is no knowing how to depend upon it.
       Rain in the Evening.
       